Title: To Thomas Jefferson from Henry Sheaff, 18 March 1801
From: Sheaff, Henry
To: Jefferson, Thomas



Honor’d Sir
Philada. 18 March 1801

I one of your fellow Citizens Rejoice; your being placed as Chief Magistrate at the Head of a free and enlighten Nation All Europe; must applaud, the Choice of the American people—that in successive Collectd Characters—who in the Feild and Counsel, Carried them threw a perilous struggle for there Liberties, against a powerfull, and ambitious nation—The Names of Washington Adams and Jefferson are known and Respected over all Europe—to you we look up to as a Father, and a Conciliator, to a people in the path of Ruin—My Confidence is placed in you as a Savior, that you will bring the ship to a Safe Mooring, to the Satisfaction of those concerned, and Establish that Harmony which ought to Exist in a powerfull Nation—

As Mr Dawson will soon sail for France, I make no doubt your order will accompany him, for your wines as I know your Taste and Judgement permit me to suggest to you, the Sparling Champn. should be Shipp’d in the month of october or November so as to be Landed here some time in January or February—Immediately plac’d on its arrival in your Cellar, Repacket and pack’d in sand on its Side—altho the still Champang is perferr’d in France the sparling in Amarica—this I experience in the Coarse of my Business—
Your opinion Respecting Burgundy as a Delicate wine will not stand the Sea. Will you order some for Trial Shipp’d at the same time say Cold season—If possible to have it packd in Saw Tust in the place of straw—I have seen some stand the Sea: was allow’d by Conniseurs to be equal with any they drank in France—Should it not prove to your Satisfaction; I shall take It at first Cost—
I should be happy to Receive your Commands: for any Kind of Wines or any other articles for your House Hold—untill your Stock arrives your orders shall be punctually compled with, Should the articcles not meet your Expectation they shall lay at my Risk—I have on hand the first quality of Made., Sherry, and the dry Lisbon, wine.
I was told by some Gentleman you wanted a Steward accustom’d to the French Cookery. I will mention to you Mr. Richardet and his wife. Many years lived with Mr Cazeno whose stile I make not doubt, you are acquant’d. for some time he kept the Coffe House in this Citypermit me to mention to your Excy. Genl. Thomas Proctor who has been a faithfull Revolutionary artillery officer, who in great measure has been neglected by your predecessors, whether from Political principal or Modesty [I can]not say. wishing you a Continuation of Good Health; with the greatest Respect I am
Your Excellencys most obedient Humble Servt.

Henry Sheaff

